Jones, J.,
This is a suit in assumpsit to recover the value of certain merchandise of the kind and for the prices set forth in a copy of the book account attached to plaintiff’s statement, which discloses that the first item is a debit balance on merchandise of $419‘.73. Then follows an itemized account of articles delivered afterwards and the price charged, and a balance due for which suit is instituted.
This statement is wholly defective and insufficient. Defendant is entitled to be informed of the item of $419.73, balance on merchandise. This item is not sufficiently specific to inform the defendant and to call upon him for an affidavit of defense. Therefore, the rule is made absolute and plaintiff is directed to file a more specific statement as herein suggested.
From Frank P. Slattery, Wilkes-Barre, Pa.